Citation Nr: 0928991	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-35 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a panic disorder, 
to include agoraphobia, posttraumatic stress disorder, and 
major depressive disorder.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 Regional Office (RO) 
in Seattle, Washington rating decision, which granted the 
Veteran's claims for service connection for bilateral hearing 
loss and bilateral tinnitus, and assigned a 0 percent and 10 
percent disability rating, respectively, and denied service 
connection for a panic disorder.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in April 2009.  A transcript of that proceeding has 
been associated with the claims folder.

The record reflects that after the final supplemental 
statement of the case (SSOC) the Veteran submitted additional 
relevant evidence to the Board.  No subsequent supplemental 
statement of the case (SSOC) was issued, but this is not 
necessary because the evidence was accompanied by a waiver of 
initial review by the agency of original jurisdiction in 
accordance with 38 C.F.R. § 20.1304 (2008).

The issues of entitlement to service connection for a panic 
disorder and entitlement to an initial compensable evaluation 
for bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's recurrent tinnitus is perceived 
bilaterally. 
 
2.  The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus; factors 
warranting extraschedular consideration are not shown.


CONCLUSION OF LAW

The claim for an initial compensable rating in excess of 10 
percent for bilateral tinnitus is without legal merit.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.87, Diagnostic Code 6260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA describes VA's duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 
 
In the instant case the facts are not in dispute.  Resolution 
of the Veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus. 
 
Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating this claim, 
any VCAA notice or assistance deficiencies are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim). 

Increased Rating

A September 2005 rating decision granted the Veteran service 
connection for bilateral tinnitus and assigned a 10 percent 
rating.  In the Veteran's March 2006 notice of disagreement 
and November 2006 substantive appeal the Veteran argued the 
problems with his ears were not limited solely to hearing 
loss or tinnitus, but the primary problem was pain, pressure, 
and pounding in the head, including headaches 3 to 4 times 
per week.  Based on these statements, the Veteran was 
provided a separate rating decision in April 2007 to address 
the Veteran's reported headaches and ear pain, which denied 
service connection for the reported conditions.  The claims 
file does not indicate that the Veteran appealed the April 
2007 rating decision.  Thus, the Veteran's claims are not 
before the Board.  

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008). 
 
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25, 202 (1999) [codified at 38 C.F.R. § 
4.85-4.87 (2002)].  The regulation was again revised in May 
2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 
(2003). 
 
The June 13, 2003 revision was undertaken, in part, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for recurrent tinnitus pursuant to 
Diagnostic Code 6260, whether the sound is perceived as being 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, note 2 (2008). 
 
Initially, the Board observes that in a February 2006 
statement, the Veteran asserted, "I've been in the medical 
field for 35 year[s].  I know what tinnitus is!  And what I'm 
going thru each week is not tinnitus!"  The Board notes, 
however, the Veteran has separately reported ringing and 
hissing bilaterally, including during his July 2005 VA 
examination, on which the Veteran's current disability rating 
was based.  Tinnitus is defined as "a noise in the ears such 
as ringing, buzzing, roaring, or clicking."  Smith v. 
Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994)).  

The Board recognizes that the Veteran has reported other 
symptoms, such as pain, pressure, and pounding in the head, 
including headaches 3 to 4 times per week, that he believes 
to be related to tinnitus and/or hearing loss complaints.  
However, again, the Veteran was provided a separate rating 
decision in April 2007 to address the Veteran's reported 
headaches and ear pain, which denied service connection for 
the reported conditions.  That decision was not appealed, and 
the issue presently before the Board concerns the appropriate 
disability rating for his service-connected tinnitus.  
 
In this case, the Veteran filed his claim in 2005, which was 
after the June 2003 change that clarified that only a single 
10 percent evaluation is assigned for recurrent tinnitus 
pursuant to Diagnostic Code 6260, whether the sound is 
perceived as being in one ear, both ears, or in the head.  
Therefore, no more than a single 10 percent rating is 
permissible for the Veteran's tinnitus.  See also Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's 
long-standing interpretation of pre-June 13, 2003 Diagnostic 
Code 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral).

In light of the foregoing, the Board concludes that 
Diagnostic Code 6260 precludes separate 10 percent schedular 
ratings for bilateral tinnitus.  As such, the Veteran's claim 
for a compensable evaluation greater than 10 percent for his 
service-connected tinnitus must be denied. 

As the disposition of this claim is based on interpretation 
of the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran has also reported significant interference with 
his employment based on his various disabilities.  
Significantly, however, the Veteran has not alleged his 
bilateral recurrent tinnitus specifically caused either 
marked interference with employment or frequent 
hospitalization.  Rather, the Veteran alleges his psychiatric 
problems and hearing loss are the primary problems that have 
prevented him maintaining regular employment for many years.  
Moreover, there is no evidence in the claims file to suggest 
that the Veteran's service-connected tinnitus has resulted in 
marked interference with employment as a result of this 
condition that is in any way unusual or exceptional, such 
that the schedular criteria do not address it.  Nor is there 
indication that his disability has resulted in frequent 
hospitalizations.  As the Veteran's bilateral tinnitus is 
otherwise not shown to be of such nature as to render 
impracticable the application of the regular schedular 
standards, there is no basis for consideration of an 
extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There 
is nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for bilateral tinnitus is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
panic disorder, to include agoraphobia, posttraumatic stress 
disorder, and major depressive disorder, and entitlement to 
an initial compensable evaluation for bilateral hearing loss.  
After a thorough review of the Veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of these claims.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA, in 
part, requires VA to adequately identify the evidence 
necessary to substantiate the claim, the evidence presently 
of record, and the Veteran's and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Service Connection for a psychiatric disorder

With respect to the Veteran's claim for service connection, 
the duty to assist required under the VCAA includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In McLendon v. Nicholson, the Court held that 
the Secretary must provide a VA medical examination when 
there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board notes the Veteran was afforded a VA examination in 
July 2005.  The examination report discussed whether the 
Veteran's psychiatric conditions were directly related to his 
military service.  During the Veteran's April 2009 Board 
hearing, however, the Veteran asserted another theory of 
entitlement; specifically, that his psychiatric disability 
caused by his service-connected hearing loss and tinnitus.  

VA is required to investigate all potential avenues of 
entitlement raised by the record, including disability caused 
or aggravated by a separate service-connected condition.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  Furthermore, the Court has 
held that a new theory of entitlement, by itself, does not 
constitute a new claim.  Ashford v. Brown, 10 Vet. App. 120 
(1997).  Thus, a remand is required in order to afford the 
Veteran a VA examination to determine whether his psychiatric 
disorder is related to his service connected hearing loss or 
tinnitus.

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effect as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen v. Brown, 7 Vet. 
App. 439, 448 (1995), it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non- service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been the VA's practice 
and thus suggests that the recent change amounts to a 
substantive change in the regulation.  For this reason and as 
the Veteran's claim was pending before the regulatory change 
was made, the Board believes that this claim should be 
considered under the prior version of 38 C.F.R. § 3.310 as it 
is more favorable to the Veteran.

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from March 2009.

Initial Compensable Rating for Bilateral Hearing Loss

With respect to the Veteran's claim for an initial 
compensable rating for bilateral hearing loss, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2006).

In this case, the Veteran underwent VA examinations for his 
bilateral hearing loss in July 2005 and November 2008, and a 
separate hearing evaluation in June 2007.    

The Board notes that at the April 2009 Board hearing the 
Veteran specifically argued his hearing loss disability had 
increased in severity since his most recent VA examination.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran is entitled to a new VA 
examination where there is evidence, including his 
statements, that the disability has worsened since the last 
VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board also notes, however, that during both the June 2007 
hearing evaluation and November 2008 VA audio examination the 
results observed were inconsistent and invalid.  The June 
2007 hearing evaluation specifically noted the Veteran "was 
either unable or unwilling to cooperate to obtain an accurate 
exam."

The Board cautions the Veteran concerning his own 
responsibility to cooperate with VA in these matters.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Veteran's responsibility of cooperating in the 
development of his claims includes cooperating during the 
course of a VA examination. 
 
In light of the Veteran's contentions, the claim is remanded 
in order to afford the Veteran a VA audio examination to 
determine the current severity of his bilateral hearing loss 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records for the 
Veteran's conditions from the VAMC in 
Dallas, Texas from March 2009 to the 
present.  Any negative responses should be 
documented in the file and the Veteran 
must be provided with an opportunity to 
provide such medical records.

2.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for appropriate VA examination for 
the claimed psychiatric disorder, which 
was characterized by the RO as a claim for 
panic disorder, to include agoraphobia, 
posttraumatic stress disorder, and major 
depressive disorder.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
Veteran has any psychiatric disorder 
caused or aggravated by a service-
connected disability, particularly the 
Veteran's service-connected bilateral 
hearing loss and bilateral tinnitus, or 
whether it is at least as likely as not 
that the disorder is otherwise related to 
service.  
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  

3.  Schedule the Veteran for a VA 
audiological examination to ascertain the 
current severity of the Veteran's 
bilateral hearing loss.  The claims file 
should be provided to the appropriate 
examiner for review and the examiner 
should note that it has been reviewed.

4.  Then readjudicate the Veteran's 
claims. If one or both of the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


